Citation Nr: 1026083	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an anxiety 
disorder. 

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bulimia 
nervosa.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for major 
depressive disorder.

4.  Entitlement to service connection for short-term memory loss.  
 
5.  Entitlement to service connection for obsessive-compulsive 
disorder. 
 
6.  Entitlement to service connection for mood swings. 
 
7.  Entitlement to service connection for borderline dual 
personality disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 
1989.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office (RO) in Waco, Texas that declined to reopen the 
claims of entitlement to anxiety disorder, major depressive 
disorder and bulimia nervosa, and denied service connection for 
borderline dual personality disorder, major short-term memory 
loss, obsessive compulsive disorder, and mood swings.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied entitlement to service connection for major depression.

2.  The evidence submitted since the RO's 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
major depression.

3.  In an unappealed September 2002 rating decision, the RO 
denied entitlement to service connection for anxiety disorder.

4.  The evidence submitted since the RO's 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
an anxiety disorder.

5.  In an unappealed September 2002 rating decision, the RO 
denied entitlement to service connection for bulimia nervosa.

6.  The evidence submitted since the RO's 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
bulimia nervosa.

7.  Short-term memory loss is unrelated to service.

8.  Obsessive compulsive disorder is unrelated to service.

9.  Mood swings were not manifest during service and a psychosis 
was not manifest within one year of separation from service.

10.  The Veteran has a borderline personality disorder.




CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied entitlement to 
service connection for major depressive disorder is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the RO's 2002 rating 
decision on major depression is not new and material and the 
appellant's claim of entitlement to service connection for such 
is not reopened. 38 C.F.R. § 3.156 (2009).

3.  The September 2002 rating decision that denied entitlement to 
service connection for anxiety disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

4.  The evidence received subsequent to the RO's 2002 rating 
decision on anxiety disorder is not new and material and the 
appellant's claim of entitlement to service connection for such 
is not reopened. 38 C.F.R. § 3.156 (2009).

5.  The September 2002 rating decision that denied entitlement to 
service connection for bulimia nervosa is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

6.  The evidence received subsequent to the RO's 2002 rating 
decision on bulimia nervosa is not new and material and the 
appellant's claim of entitlement to service connection for such 
is not reopened. 38 C.F.R. § 3.156 (2009).

7.  Major short-term memory loss was not incurred in or 
aggravated by service. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306, (2009).

8.  Obsessive compulsive disorder was not incurred in or 
aggravated by service. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306, (2009).

9.  Mood swings were not incurred or aggravated by service, and a 
psychosis may not be presumed to have been incurred in service. 
§§ 1101, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

10.  Borderline personality disorder is not a disease or injury 
within the meaning of the law providing compensation. 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to service 
an anxiety disorder, major depression and bulimia nervosa.  She 
asserts that she also has major short-term memory loss, an 
obsessive-compulsive disorder, a borderline dual personality 
disorder and mood swings of service onset for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

Here, the Veteran was sent a letter in July 2004 that informed 
her of what evidence was required to substantiate the claims of 
entitlement to service connection and to reopen the claims for 
service connection.  The Board thus finds that adequate notice 
has been provided.  Notification that included information 
pertaining to a disability rating and an effective date for the 
award if service connection were granted has also been sent to 
the appellant.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed conditions. See Dingess.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private clinical records the appellant  has 
identified have been requested and secured, and voluminous VA 
clinic notes have been associated with the claims folder.  The 
Veteran was scheduled for a personal hearing in March 20096 but 
failed to appear.  The whole of the extensive clinical record, 
including her statements in support of the claim, has been 
carefully considered.

The Board notes that the Veteran has not been afforded a VA 
examination with regard to the claims on appeal.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent recurrent symptoms 
of a disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  The Board finds in this case that while the Veteran has 
competent evidence of current disabilities, there is no is no 
reliable lay or medical foundation to support the claims for 
service connection other than lay assertions which are not deemed 
to be credible for reasons elucidated in the legal analysis 
portion of this decision.  Additionally, there is no reliable 
evidence which satisfies the second or third criterion of the 
McLendon analysis to establish service connection for the claimed 
psychiatric disorders.  The Board therefore finds that the 
evidence on file is adequate to render a decision on the claims 
and that an examination is not necessary.

As well, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claims that has not been 
obtained.  The Board thus finds that all necessary development 
has been accomplished and that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims are 
ready for to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Factual Background

The Veteran's service treatment records reflect that in November 
1985, a notation from the mental hygiene consultation service at 
Fort Ord, California indicated that she had been referred by 
command for a "psych eval".  It was recorded that she was 
interviewed and returned to duty, and required no follow-up at 
that time.  It was noted that a statement was prepared for 
command.  This writing is not of record.  The service treatment 
records do not refer to any complaints or treatment related to a 
psychiatric problem.  On examination in December 1988 for 
discharge from active duty, the appellant indicated on the Report 
of Medical History that she did not have trouble sleeping, did 
not have depression or excessive worry, had no loss of memory or 
amnesia, had no nervous trouble of any sort, or periods of 
unconsciousness.  Her psychiatric status was evaluated as normal.  
On a Dental Health Questionnaire dated in January 1989, the 
appellant denied nervousness.

Post service, the Veteran was admitted to Presbyterian Hospital 
of Dallas in May 1997 complaining of feeling very depressed, 
inability to function and an "out-of-control" eating disorder.  
This noted to be her first psychiatric hospitalization.  She 
dated the onset of her eating disorder to early childhood, and 
said that she had been binge eating since age 13 or 14, and 
purging at age 19 by putting her finger down her throat.  It was 
noted that she had started in therapy approximately one year 
prior to admission.  The Veteran stated that she had used over-
the-counter diet pills at age 19 and 20, and had exercised 
excessively for hours at a time in the past.  She said that her 
weight became a problem at puberty, that she had sexual feelings, 
thought it was the devil and that something was wrong with her.  
She related that she did not know how to handle these feelings 
and started bingeing.  She reported that she would go from one 
fast food restaurant to another and had to eat huge amounts of 
food before she was able to vomit successfully.  The appellant 
related that she had been sexually abused by a 14-year old female 
cousin when she was six years old, and provided history that 
included having 'deviant relationships with a little boy for two 
years', and using a lot of drugs when growing up, primarily 
marijuana, Quaaludes, and some cocaine and LSD.  

On mental status examination, mood was one of significant 
depression, affect was labile and the Veteran cried easily 
throughout the interview.  It was reported that she was well 
oriented in all spheres and evidenced no delusional ideation.  
She denied hallucinatory experiences.  She described being very 
preoccupied with death and dying over the past couple of months 
but denied current suicidal plans.  She reported insomnia and 
sleep difficulties and frequent crying spells.  She related that 
she was unable to make even the simplest decision and described 
feelings of emptiness as though she were hollow inside.  The 
Veteran stated that her memory was terrible and concentration 
impaired, that she felt incompetent and was very forgetful and 
preoccupied.  Following treatment, she was discharged with 
pertinent impressions of major depressive disorder, severe, 
bulimia nervosa, and drug abuse by history..  The records 
indicate that she was readmitted in June 1997 and related that 
she had gotten treatment about a year prior to her inpatient 
hospitalization, at which time she was vomiting at least three to 
four times a day and using diuretics to lose weight.  The prior 
discharge diagnoses were continued on discharge.  She was placed 
on medication.  

Subsequent private treatment records show that the Veteran was 
admitted to the DePaul Center in October 2000 with admitting 
diagnoses of major depressive disorder and anorexia nervosa.  In 
addition to an eating disorder, it was noted that she had 
starting craving alcohol again and had gone to Alcoholics 
Anonymous but was not currently working with the program.  It was 
reported that she had begun smoking increasing amounts of 
marijuana and was told that she had to get chemical dependency 
treatment or lose her job.  She was admitted to the chemical 
dependency unit.  On discharge several days later, the 
psychiatric diagnoses were marijuana abuse, alcohol dependence in 
remission, bulimia nervosa, and borderline personality disorder.  
The record included the appellant's claim that depression, 
anxiety and bulimia had started in 1984.

In correspondence dated and received in June 2004, the Veteran 
filed claims for service connection of generalized anxiety  
disorder, bulimia nervosa, major depressive disorder, borderline 
dual personality, major short-term memory loss, mood swings, and 
obsessive-compulsive disorder.  She related that she had been 
receiving treatment at the VA Medical Center at Waco.  

Subsequently received were VA outpatient clinical records dating 
from September 2001 chronicling an initial visit in that month, 
and continuing treatment and medication management for 
depression, panic attacks, obsessive-compulsive disorder and 
bulimia.  The Veteran related that she had obtained good symptom 
relief from Effexor, Buspar and Prozac but had stopped taking the 
medication in June of that year when her insurance coverage for 
medication had reached its limit for that year.  On mental status 
examination, she was observed to not be psychotic, paranoid, 
manic, suicidal or homicidal.  Cognition was intact and judgment 
and insight were not impaired.  Diagnoses of depression, NOS (not 
otherwise specified), bulimia, panic disorder, and obsessive-
compulsive disorder, all by history, were rendered.  She was 
started on Buspirone and Fluoxetine.  Ensuing VA psychiatry 
clinic entries reflect that at various times the appellant 
complained of paranoid feelings.  In July 2002, this was felt to 
more represent her obsessive thinking.  In August 2002, anxiety 
was noted to be increasing steadily.  A clinic note in May 2003 
indicated that the Veteran moved to Alabama and was treated in an 
inpatient center for bulimia with some success.  It was noted 
that an additional diagnosis of bipolar disorder was made there 
for which she was placed on Trileptal for mood instability.  
During the course of treatment, her medication regimen was 
supplemented to include Clonazepam, Trazodone and Gabapentin.  
She reported mood swings in June 2004.  The diagnoses were 
borderline personality disorder and bulimia.  She also reported 
in June 2004 that a doctor had given her diagnoses of bipolar 
disorder and possible 'dual personality'.

Received in July 2004 were clinical records from P. Bailey, 
M.S.,L.C.P., dating from November 1993 through 1997 showing that 
the Veteran received counseling for marital problems and 
relationship difficulties.  In January 1994, it was noted that 
she had been prescribed Elavil by a physician with immediate 
relief.  In March 1994, improvement in all areas was recorded.  
In June 1996, it was reported that she had had an eating disorder 
since age 15, and was anorectic at age 19 with bingeing and 
purging.  The appellant stated that while in the Navy at age 24 
she was not able to purge.  Subsequent clinic notes reflect that 
she was dealing with bulimia and anger stemming from her 
relationship with her husband.  She was noted to be having 
anxiety in August 1996.  

The Veteran saw clinician S. McCarthy between August and November 
1997 for emotional difficulties where medication including Luvox, 
Ambien and Xanax, was prescribed.  It was noted that she 
continued to have problems with her husband.

Received in August 2004 was a psychiatric evaluation report dated 
in August 1998 from M. Illich, M.D., who provided history of the 
Veteran having an eating disorder since age 13.  It was noted 
that when she began bingeing and purging in the past, she was 
devastated and became extremely depressed, at which point she had 
intense thoughts of suicide.  She stated that at that time, she 
called Dr. McCarthy for treatment and was given a diagnosis of 
bipolar disorder.  On this occasion, it was noted that she 
continued to binge and purge while in the military.  The examiner 
stated that the appellant was also distressed by another 
compulsive behavior that included picking at the bottom of her 
feet excessively.  It was reported that she had a routine where 
she would purge, then go to the mirror and pick at her face and 
go back and purge, almost as a cleanliness ritual.  The appellant 
admitted to abusing drugs at age 22.  Following examination, 
assessments of bulimia nervosa, dysthymia, and anxiety disorder, 
NOS, were rendered.  

Also received in August 2004 were progress notes dated between 
1998 and 2001 from Dr. Illich detailing a course of treatment for 
diagnoses of major depressive disorder, bulimia nervosa, anorexia 
nervosa, polysubstance abuse, borderline personality disorder, 
and dysthymia for which the Veteran was prescribed multiple 
psychotropic medications.

Received in October 2004 was a clinical summary from P. Bailey, 
dated in July 1997 noting that the Veteran had been a patient 
since November 1993 and that she had initially been seen for 
depression and work stress through June 1994.  It was reported 
that there had been a break in treatment for two years whereupon 
the appellant had returned to treat symptoms of an eating 
disorder.  

Extensive VA outpatient clinical records dated between 2003 
through 2007 reflect that the Veteran received extensive 
psychiatric evaluation and medication management for disabilities 
variously diagnosed as major depression, borderline personality 
disorder, bulimia nervosa, panic disorder, obsessive-compulsive 
disorder and bipolar disorder.

Social Security medical documentation and a disability 
determination dated in July 2004 were received showing primary 
diagnoses of affective/mood disorders with secondary diagnoses of 
personality/conduct disorders for which the Veteran was awarded 
benefits.  

Legal Analysis

1.  New and material evidence to reopen the claims of service 
connection for anxiety disorder, major depression and bulimia 
nervosa.

By rating decision in September 2002, the RO denied service 
connection for major depressive disorder, anxiety and bulimia.  
The appellant was informed of the decision, provided a copy of 
the rating decision and advised of her appellate rights.  She did 
not appeal within one year of notification of the decision.  
Therefore, the decision became final.  Furthermore, new and 
material evidence was not received within one year of 
notification of the decision.  Although some of the documents 
were dated within one year of the decision, such submissions were 
not part of the record received within one year.

However, a final decision can be reopened upon the submission of 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  The Board must therefore review all of the evidence 
submitted since the final disallowance of the claims to determine 
whether the appellant's claims for service connection should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As shown from the factual background presented above, the 
evidence of record at the time of the September 2002 RO decision 
that denied service connection for an anxiety disorder, major 
depression and bulimia nervosa included service treatment records 
that showed no treatment for a psychiatric disorder.  Although it 
was noted that she had been referred by command for a psychiatric 
evaluation early in her service in November 1985, no diagnosis or 
disability was recorded relative thereto and it was determined 
that no follow-up was warranted at that time.  The service 
treatment records are silent for any reference to psychiatric 
symptoms, to include on service discharge examination in late 
1989 when the appellant denied any psychological symptoms and her 
psychiatric status was evaluated as normal.  She also denied 
nervousness on a Dental Health Questionnaire in January 1989.  

Post service private and VA clinical records dating from 1997 
show that the Veteran being seen for treatment of bulimia, major 
depression and anxiety symptoms.  This was years after discharge 
from active duty and no relationship to service was recorded in 
any of the extensive clinical records, to include by the Veteran 
herself.  

By rating action dated in September 2002, service connection for 
an anxiety disorder, depression and bulimia was denied.  In 
essence, service connection was denied on the basis that the 
evidence did not show that the Veteran had any complaints, 
diagnosis, treatment or other findings relative to a major 
depressive disorder, anxiety or bulimia, such disorders first 
became manifest years after discharge from active duty and were 
not related to service. See 38 U.S.C.A. § 1131.  Although the RO 
did not address the Veteran's pre-service history of an eating 
disorder/bulimia in adjudicating the claim, the Board finds that 
the facts of this case do not invoke the presumption of soundness 
at service entrance or aggravation of a pre-existing disability.  
This is because there are absolutely no complaints, history or 
findings of or reference to an eating disorder or bulimia in the 
service records.  Only such conditions as are recorded in 
examination reports are to be considered in this connection which 
is not demonstrated in her case. See 38 U.S.C.A. §§ 1111, 1153 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.304(b), 3.306 (2009). 

Evidence added to the record following the September 2002 denial 
of the claim of service connection for major depressive disorder, 
bulimia nervosa and an anxiety disorder includes voluminous 
private and VA clinic records dating from 1993 in which the 
Veteran was noted to have sought treatment for various conditions 
and disorders, including depression and anxiety symptoms and 
subsequent bulimia nervosa.  Although the additional clinical 
evidence reflects earlier manifestations of anxiety and 
depression, the onset of such are still at least four or more 
years after discharge from active duty.  This evidence is thus 
cumulative.  The additional clinical evidence also continues to 
reflect a history of bulimia since early childhood and is no more 
than cumulative.  The Board thus finds that the additional 
evidence consisting of clinical records and statements from the 
Veteran received since the September 2002 RO rating decision are 
cumulative and/or redundant of the prior evidence in the record.  
The fact that she had post service diagnoses of or findings of 
bulimia, anxiety and a major depressive disorder was previously 
established.  Evidence that is merely cumulative of other 
evidence in the record cannot be "new and material" even if that 
evidence was not previously before agency decision makers. 38 
C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  The additional VA and private clinical records refer to 
continuing treatment for psychiatric disability, including major 
depression, anxiety symptoms and bulimia nervosa years after 
discharge from service without any finding that any of them is 
related to or is of service onset.  Evidence that tends to 
confirm a previously established fact is cumulative.  The 
Veteran's contentions and statements advanced in the record in 
support of the claims are essentially duplicative of those she 
made in the past.  Prior to September 2002, she claimed that a 
major depressive disorder, anxiety and bulimia nervosa were of 
service onset.  Similarly, contentions made in connection with 
her attempt to reopen the claims in 2005 are cumulative of the 
assertions made previously.  In summary, the evidence added to 
the record since the prior denial of the claims of service 
connection for major depression, anxiety and bulimia nervosa are 
cumulative and does not provide a basis to reopen the claims. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2.  Service connection for short-term memory loss, obsessive-
compulsive disorder, and mood swings. 

The record is replete with evidence demonstrating that the 
Veteran has current psychiatric disability that includes an 
obsessive-compulsive disorder and mood swings.  She has also 
complained of short-term memory impairment and forgetfulness 
during the course of her extensive treatment over the years.  

The Board observes, however, that service treatment records 
reveal no treatment for or diagnosis of any psychiatric 
disability, including obsessive-compulsive disorder, mood swings 
and short-term memory loss.  As indicated previously, on service 
discharge examination in December 1988, the Veteran clearly 
denied nervous trouble of any sort and her psychiatric status was 
evaluated as normal.  She once again denied nervousness on a 
Dental Health Questionnaire in January 1989.  Thus, the evidence 
contemporaneous to service clearly indicates that the Veteran was 
not found to have any psychiatric disability in service nor was 
any treatment rendered in this regard.  The evidence demonstrates 
affirmatively that at discharge, she underwent psychiatric 
examination, was found to be normal, and denied any history of 
psychiatric problems.  The findings and notations of obsessive-
compulsive disorder, mood swings and memory impairment are first 
recorded a decade or more after discharge from active duty.  
Nothing in the private or VA clinical records dating from 1993 
suggests that such disabilities are related to service.

The Board has carefully considered the appellant's statements to 
the effect that current obsessive-compulsive disorder, mood 
swings and major short-term memory loss derive from service.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran is 
certainly competent to relate observations of her behavior as 
such come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994).  If submitted, lay evidence must be 
considered when a Veteran seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009) clearly states that the factual basis for 
proving the existence of a chronic disease may be established by 
medical evidence, competent lay evidence or both.  Thus, nothing 
in the regulatory or statutory provisions noted above requires 
both medical and competent lay evidence; rather, they make clear 
that competent lay evidence can be sufficient in and of itself. 
See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In this instance, however, the Veteran's competency is not at 
issue with regard to recounting the events in service and 
thereafter.  Rather, it is the credibility of these statements 
which the Board finds is lacking.  Simply put, the normal 
psychiatric findings at discharge, and her statements regarding 
her psychiatric history made at service separation are far more 
convincing and probative than her later statements made in 
support of a claim for monetary benefits.  The evidence reflects 
that the appellant's current statements are contrary to evidence 
in service, to include her clear denial of psychiatric symptoms 
at service discharge.  The Board thus finds that the Veteran's 
statements and the evidence contemporaneous to service are more 
probative than her assertions made many years later in the 
context of a claim for monetary benefits from the government.  
The Board is of course cognizant of possible self-interest which 
any veteran has in promoting a claim for monetary benefits. See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

In view of such, the Board concludes that the Veteran has not 
been a reliable historian and that her later accounts and history 
in this regard are self-serving and not credible.  The Board 
points out that the appellant has presented no other evidence in 
support of her claims except for lay statements which are not 
deemed to be credible.  Therefore, when considering the entirety 
of the evidence of record, the Board finds that an acquired 
psychiatric disorder, diagnosed as short-term memory low or 
characterized as major short-term memory loss, was not shown in 
service, nor were mood swing demonstrated within one year of 
discharge from active duty.  There is neither inservice 
documentation of, nor chronicity or continuity of symptomatology 
of the claimed disorders. See 38 U.S.C.A. § 1101, 1112, 1113, 
1131; 38 C.F.R. § 3.303.  Therefore, the preponderance of the 
evidence of record is against a finding that current disabilities 
claimed as obsessive-compulsive disorder, mood swings and short-
term memory loss are related to service. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, service connection is denied.



3.  Service connection for borderline personality

Among the diagnoses entered in this case is that of borderline 
personality disorder.  Service connection for a personality 
disorder is not warranted as this is not a disease within the 
meaning of the applicable law providing compensation benefits. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 4.9. See Winn v. 
Brown, 8 Vet.App. 510 (1996).  It cannot be service connected as 
a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a major depressive 
disorder.  

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for an anxiety 
disorder.

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for bulimia nervosa.

Service connection for short-term memory loss is denied.

Service connection for obsessive-compulsive disorder is denied.

Service connection for mood swings is denied.

      (CONTINUED ON NEXT PAGE) 



Service connection for borderline dual personality is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


